                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

TONYA BELL,                                       )      CASE NO. 1:19cv1368
                                                  )
                       Plaintiff,                 )
                                                  )
                       v.                         )      MAGISTRATE JUDGE
                                                  )      JONATHAN D. GREENBERG
ANDREW SAUL,                                      )
Commissioner of Social Security,                  )
                                                  )      MEMORANDUM OF OPINION
                       Defendant.                 )      AND ORDER
                                                  )



         Plaintiff, Tonya Bell (“Plaintiff” or “Bell”), challenges the final decision of Defendant,

Andrew Saul,1 Commissioner of Social Security (“Commissioner”), denying her application for

Supplemental Security Income (“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. § 1381

et seq. (“Act”). This Court has jurisdiction pursuant to 42 U.S.C. § 405(g) and the consent of the

parties, pursuant to 28 U.S.C. § 636(c)(2). For the reasons set forth below, the Commissioner’s final

decision is AFFIRMED.




 1
     On June 17, 2019, Andrew Saul became the Commissioner of Social Security.

                                                 1
                                  I.   PROCEDURAL HISTORY

       On January 27, 2017, Bell filed an application for SSI alleging a disability onset date of

November 1, 2015, and claiming she was disabled due to depression, sciatica and lumbar

degenerative disease. (Transcript (“Tr.”) at 128, 150.) The application was denied initially and upon

reconsideration, and Bell requested a hearing before an administrative law judge (“ALJ”). (Id. at 76-

78, 86-90, 91-93.)

       On July 12, 2018, an ALJ held a hearing, during which Bell, represented by counsel, and an

impartial vocational expert (“VE”) testified. (Id. at 29-46.) On October 31, 2018, the ALJ issued

a written decision finding Bell was not disabled. (Id. at 15-24.) The ALJ’ s decision became final

on May 3, 2019, when the Appeals Council declined further review. (Id. at 1-6.)

       On June 13, 2019, Bell filed her Complaint to challenge the Commissioner’s final decision.

(Doc. No. 1.) The parties have completed briefing in this case. (Doc. Nos. 13, 15.) Bell asserts the

following assignments of error:

       (1)     Whether the ALJ erred in weighing the opinion of Plaintiff’s treating nurse
               practitioner when he concluded the plaintiff had the residual functional
               capacity to perform light work.

       (2)     Whether the ALJ erred in not finding that Plaintiff’s mental impairments
               were severe, or, in the alternative, by failing to address Plaintiff’s mental
               impairments in the residual functional capacity determination.

(Doc. No. 13 at 1.)

                                        II.   EVIDENCE

A.     Personal and Vocational Evidence

       Bell was born in April 1965 and was 51 years old at the time her application was filed,

making her an individual closely approaching advanced age under Social Security regulations. (Tr.


                                                 2
23.) See 20 C.F.R. §§ 404.1563 & 416.963. She has at least a high school education2 and is able

to communicate in English. (Id.) She has no past relevant work. (Id.)

B.     Relevant Medical Evidence3

       1.       Mental Impairments

       On April 5, 2017, Bell sought mental healthcare at Connections Health and Wellness Center

(“Connections”). (Id. at 531.) She told the assessor, Desiree Paschal, LPCC, that she had been

sober for four months. (Id.) She reported a history of trauma including rape and witnessing murder

due to her prior drug use. (Id. at 535.) Ms. Paschal diagnosed her with Persistent Depressive

Disorder, Post-traumatic Stress Disorder, Panic Disorder, and Severe Cocaine and Alcohol Use

Disorder in early remission. (Id. at 540.) She recommended a psychiatric evaluation, individual

counseling, alcohol and other drug treatment counseling and outpatient therapy. (Id. at 541.)

       On April 22, 2017, Nurse Barbara Wiseley-Cortland performed a psychiatric evaluation of

Bell at Connections. (Id. at 543.) She noted that Bell had a anxious and depressed mood, average

or below average intellect, and “fair” insight and judgment. (Id. at 544.) Her diagnosis was

unchanged, and Nurse Wiseley-Cortland prescribed Wellbutrin. (Id. at 546.)

       In April and May, 2017, Bell attended three sessions of individual counseling at Connections,

but this was terminated based on Bell’s decision that she “does not need or want counseling.” (Id.


 2
   The record shows that Bell dropped out of high school in tenth grade when she became
 pregnant. (Tr. 342.) Although she described her high school grades as “Cs,” a report
 card from Shaw High School in the Cleveland Public School District show she was
 failing several core subjects in her freshman year, including biology and reading. (Id. at
 342; 335-36.) However, she does not challenge the Commissioner’s description of her
 education level, so the Court will not address it here.
 3
   The Court’s recitation of the medical evidence is not intended to be exhaustive and is
 limited to the evidence cited in the parties’ Briefs.

                                                 3
at 833-37.)

        On May 24, 2017, Bell returned to Connections for medication management. (Id. at 838.)

Bell reported that the medications were effective in the evening, but that she was waking around four

in the morning. (Id.) Nurse Wiseley-Cortland prescribed Trazadone to treat Bell’s insomnia. (Id.)

        At Bell’s July 10, 2017 medication management appointment, Nurse Wiseley-Cortland added

Lexapro to treat Bell’s depression and anxiety. (Id. at 841.)

        At Bell’s August 10, 2017 medication management appointment, Nurse Wiseley-Cortland

noted Bell still reported nightmares, and was sleeping five to seven hours a night. (Id. at 972.) She

did not adjust her medications. (Id.)

        Also on August 10, 2017, Bell began seeing Damien Montassi at Connections for community

psychiatric support treatment (“CPST”). (Id. at 934.) He noted she was “appropriate in all areas of

behavior except has nightmares and trouble sleeping.” (Id.)

        At Bell’s December 14, 2017 medication management appointment, Nurse Wiseley-Cortland

noted Bell was now sleeping well, but reported confusion between dreaming and waking states:

“when I wake up, its like my dreams become real.” (Id. at 985.) Nurse Wiseley-Cortland decreased

Bell’s dosage of Trazadone and tapered her off Lexapro. (Id. at 990.)

         At Bell’s September 21, 2017 CPST appintment, Mr. Montassi referred Bell to therapy for

talking about her trauma and processing traumatic events, as she was still experiencing nightmares

that “relate directly to [her] trauma.” (Id. at 938.)

        At Bell’s November 2, 2017 CPST appointment, Mr. Montassi gave Bell a dream notebook

to record her dreams, since she was still experiencing nightmares. (Id. at 942.) He noted that her

sleep medications made Bell “drowsy and appear to be under the influence.” (Id.)


                                                   4
       In November 2017, Bell resumed therapy through Connections, with the goals of maintaining

abstinence and learning to identify and understand the triggers for her depression. (Id. at 958.)

       At Bell’s March 5, 2018 CPST appointment, she told Mr. Montassi her nightmares were

“fewer and farther in-between.” (Id. at 947.)

       2.        Physical Impairments

       On November 18, 2016, Bell was referred to the Physical Medicine and Rehabilitation Clinic

(“PMRC”) for treatment of bilateral extremity pain in her thighs. (Id. at 222.) She reported she had

recently been fired from her job at Subway because “[s]he could not tolerate the prolonged standing.”

(Id. at 223.) Nurse Practitioner Tyecia Stevens examined Bell and found “tenderness in bilateral

thigh,” and positive bilateral straight leg raising with “radicular symptoms.” (Id. at 224.) All other

findings were normal. (Id.) Nurse Stevens ordered an x-ray of Bell’s lower spine, and prescribed

Mobic and Zanaflex for her pain. (Id. at 225.)

       The x-ray of Bell’s spine, taken the same day, revealed “[g]rade 1/4 spondylolisthesis of L4

on L5, moderate L4-5 and mild L5-S1 disc space narrowing, mild endplate spurring of the lumbar

vertebra and hypertrophic degenerative arthritis of the lower lumbar facet joints.” (Id. at 248, 569.)

An x-ray of her hips and pelvis showed “some irregularity . . . along the right inferior pubic ramus,”

but was otherwise normal. (Id. at 576.)

       On January 20, 2017, Bell returned to Nurse Stevens at PMRC for a follow-up. (Id. at 216.)

She reported that she continued to suffer from bilateral extremity pain in her thighs, had recently

completed rehab, and sought a stronger non-narcotic pain medication. (Id.) Nurse Stevens’

examination findings were unchanged, and she ordered physical therapy as well as adjusting Bell’s

medications. (Id. at 219.)


                                                  5
         On February 8, 2017, Bell saw rheumatologist Raymond Hong for evaluation. (Id. at 566.)

He did not believe her history or exam were consistent with inflammatory arthritis, but because she

had thigh pain with hip range of motion, Dr. Hong ordered x-rays of both hips to assess for hip

osteoarthritis. (Id. at 570.) Dr. Hong also prescribed gabapentin. (Id.)

         On February 17, 2017, Bell returned to Nurse Stevens at PMRC, reporting that she had begun

physical therapy, but neither therapy nor medication were helping at all. (Id. at 479.) Nurse Stevens

prescribed gabapentin, Voltaren and Sanaflex, as well as continued physical therapy. (Id. at 483.)

         On February 8, 2017, Bell began physical therapy to address “pain, stiffness and weakness

to core and bilateral [lower extremities] dues to no specific injury.”4 (Id. at 375.) Her initial

assessment showed “positive FABERS for pain B,”5 pain with back bend, and a 46% limitation using

the Oswestry Disability Index6. (Id.)

         On March 8, 2017, physical therapist Paula Divincenzo noted that Bell had no change in

symptoms and had a “poor response” to physical therapy. (Id. at 352.)

         On March 17, 2017, Bell returned to Nurse Stevens at PMRC, reporting that the medications

were not working, and physical therapy had provided “no relief.” (Id. at 473-74.) The physical

examination showed “tenderness in bilateral thigh,” and positive bilateral straight leg raising with


 4
   Bell cites to a 25-page chunk of treatment records, which is not in compliance with the
 Court’s Initial Order. (Doc. No. 4 at 3) (“ In the ‘Facts’ section, the brief shall cite, by
 exact and specific transcript page number, the pages relating to these facts.”)
 5
   The FABER Test stands for: Flexion, Abduction and External Rotation. These three
 movements combined result in a clinical pain provocation test to assist in diagnosis of
 pathologies at the hip, lumbar and sacroiliac region. Martin RL, Sekiya JK. The
 interrater reliability of 4 clinical tests used to assess individuals with musculoskeletal hip
 pain. J Orthop Sports Phys Ther. 2008 Feb; 38(2): 71-7. Epub 2007 Sep 21.
 6
     This result indicates a “severe disability” where activities of daily living are affected.

                                                    6
“radicular symptoms.” (Id. at 477.) All other findings were normal. (Id.)          Nurse Stevens

discontinued Volatern, which was causing rectal bleeding, and increased Bell’s dosage of

gabapentin. (Id. at 478.)

       On March 28, 2017, an MRI of Bell’s spine revealed multilevel degenerative changes,

effecting L2-S1 vertebrae. (Id. at 468-69.) The most significant changes were at the L4-L5 level,

where Bell had “prominent facet arthropathy, thickening of ligamentum flavum and diffuse disc

bulge causing moderate narrowing of the spinal canal and bilateral neural foramina.” (Id. at 469.)

       On April 28, 2017, Bell returned to Nurse Stevens at PMRC, reporting that her symptoms

were “still the same,” and the medications provided “no relief.” (Id. at 467.) Nurse Stevens noted

that Bell had “failed conservative therapy.” (Id. at 472.) She administered a Toradol injection,

prescribed bilateral transforminal epidural steroid injections, discontinued Zanaflex and added

Robaxin and Lyrica to Bell’s medication regimen. (Id. at 472.)

       Also on April 28, 2017, Nurse Stevens completed a medical source statement regarding

Bell’s physical impairments. (Id. at 52-53.) She opined that Bell had the following limitations to

her residual functional capacity (“RFC”):

       •        Occasionally lift and or carry 15 pounds and frequently lift or carry less than 10
                pounds;

       •        Stand or walk less than 15 minutes in an eight-hour workday;

       •        Sit no more than 30 minutes in an 8-hour workday;

       •        Rarely climb, balance, stoop, crouch, kneel, or crawl;

       •        Occasionally reach;

       •        Rarely push or pull;



                                                7
        •        Alternate between sitting, standing, and walking at will; and

        •        Receive 2 or 3 additional rest breaks in an 8-hour workday.

(Id.)

        On May 25, 2017, Bell received bilateral transforminal epidural steroid injections at

MetroHealth. (Id. 748.)

        On June 23, 2017, Bell returned to Nurse Stevens at PMRC, and reported “great

improvement” following the injections. (Id. at 800.) She requested additional injections, and

advised Nurse Stevens that she was unable to fill her Lyrica prescription due to cost. (Id.) Nurse

Stevens gave her another Toradol injection and added Elavil to her medication regimen. (Id. at 806.)

        On June 1, 2018, Nurse Stevens filled out an Evaluation Form regarding Bell’s physical

functioning. (Id. at 1015.) She opined Bell could stand or walk for ten minutes in an eight-hour

work day, sit for twenty minutes in an eight-hour work day, lift less than ten pounds occasionally,

not push or pull repetitively, occasionally bend, and never squat, crawl, or climb. (Id.) She noted

Bell’s condition was stable, but chronic, and surgical intervention was not anticipated. (Id.)

C.      State Agency Reports

        1.       Mental Impairments

        Consultative examining psychologist Herschel Pickholtz, Ed.D., examined Bell at the request

of the Division of Disability Determination on March 21, 2017. (Id. at 339-46.) He opined that

Bell’s estimated IQ, and capacity for attention and concentration were in the low-average range. (Id.

at 346.) Her capacity to understand, remember and carry out instructions for simple or complex

work activities were not impaired. (Id.) Her capacity to perform three or four step tasks suggested

“a slight impairment at most.” (Id.) Her ability to respond to supervisors and coworkers was not


                                                 8
impaired. (Id.)      Her ability to handle work pressures in a work setting suggested “a slight

impairment at most as long as she remains sober and continues to take her psychiatric medications.”

(Id.) However, he did not believe she would be capable of independently monitoring her benefits,

should any be granted. (Id.)

        State agency reviewing psychologist Jennifer Swain, Psy.D., reviewed Bell’s file on March

21, 2017, and concluded that the evidence did not support a finding of any severe mental

impairment. (Id. at 54-56.)

        State agency reviewing psychologist Kristen Haskins, Psy.D, reviewed Bell’s file on May 18,

20-17, and concurred that the evidence did not support a finding of any severe mental impairment.

(Id. at 67-68.)

        2.        Physical Impairments

        State agency physician William Bolz, M.D., reviewed Bell’s file on February 20, 2017, and

opined that Bell had the following limitations to her RFC:

        •         Occasionally lift and or carry 20 pounds and frequently lift or carry 10 pounds;

        •         Stand, walk, or sit about 6 hours in an eight-hour workday;

        •         Frequently climb ramps or stairs;

        •         Occasionally stoop or crawl; and

        •         Avoid concentrated exposure to noise and hazards.

(Id. at 57-59.)

        On May 19, 2017, state agency reviewing physician Yeshwanth Bekal, M.D., reviewed Bell’s

file and concurred with the opinion of Dr. Bolz. (Id. at 70-71.)




                                                  9
D.   Hearing Testimony

     During the July 12, 2018 hearing, Bell testified to the following:

     •        She lives in Cleveland, with her daughter. (Id. at 33.)

     •        Her daughter doesn’t work or go to school, but cares for two of her grandchildren
              at the shared apartment on weekends. The children are six and five years old. (Id.
              at 34.)

     •        She attends AA meetings and church regularly. (Id.)

     •        At church, she helps with the children’s lessons and snacks, helps with Bible
              studies, and helps decorate. (Id. at 34-35.)

     •        She is not clear about the status of her job training through Vocational Guidance
              Services (“VGS”). The cleaning job only lasted one week. A coach worked with
              her on that job to evaluate her capabilities. Now she is waiting for placement in a
              job where she can sit down. (Id. at 35-36.)

     •        Sobriety is “going great,” although she still smokes marijuana a couple of times a
              week to help with her pain, “but it really is not helping . . . my pain at all.” (Id. at
              36.)

     •        She told VGS that she needs a job with no lifting, not much standing, and where
              she does not have to sit for a long period of time. (Id.)

     •        She is most comfortable lying on her back. She spends her days watching movies
              while lying on the couch. (Id. at 37.)

     •        Her daughter does the laundry, cooking, and housekeeping. (Id. at 38.)

     •        She can get herself bathed and dressed, but “it takes me awhile.” (Id.)

     •        She sleeps downstairs because she has issues with walking. She does have to go
              upstairs to shower and bathe. (Id.)

     •        She has used a cane for about a year, but “not all the time.” She did not bring it to
              the hearing. (Id. at 39.)

     •        Her medication helps her feel more comfortable around people, but without it “I
              don’t feel like I’m normal when I’m around people.” (Id. at 40.)



                                               10
        •        Loud noises trigger her PTSD. (Id. at 41.)

        •        She can lift and hold a gallon of milk, but not for 2-3 hours a day. (Id.)

        •        The VGS cleaning job was four hours a day, for five days. She completed all five
                 days. She needed to sit two or three times each day. At the end of the week, she
                 was feeling a lot worse, with pain in her legs and back. (Id. at 41-42.)

        The ALJ identified the VE, and posed the following hypothetical question:

        Assume a hypothetical individual the same age, education and work experience as
        the claimant limited to light work. No ladders, ropes, and scaffolds. Frequent ramps
        and stairs. Occasional stoop, crawl. Avoid concentrated exposure to excess noise
        and unprotected heights. Can this hypothetical individual perform any jobs in the
        national economy?

(Id. at 43.)

        The VE testified the hypothetical individual would be able to perform representative jobs in

the economy, such as wire worker, electronics worker, and electrical assembler.       (Id.)

        The ALJ then posed a second hypothetical question:

        This individual would have the same restrictions from the first hypothetical, but now
        it needs to change positions from sitting to standing and walking every 20 minutes
        resulting in being off task more than 20 percent of the workday. This person would
        be limited to lifting no more than five pounds occasionally. Would that individual
        be able to perform the jobs you just referenced or any other jobs?

(Id. at 44.)

        The VE testified the hypothetical individual would not be able to perform any jobs. (Id.) He

also testified that modifying the first hypothetical to add restrictions that the individual could only

occasionally reach in all directions and should rarely push or pull would eliminate all jobs. (Id.)

                             III.   STANDARD FOR DISABILITY

        The Commissioner reaches a determination as to whether a claimant is disabled by way of

a five-stage process. 20 C.F.R. §§ 404.1520(a)(4) and 416.920(a)(4). See also Ealy v. Comm’r of


                                                  11
Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010); Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir. 1990).

First, the claimant must demonstrate that he is not currently engaged in “substantial gainful activity”

at the time of the disability application. 20 C.F.R. §§ 404.1520(b) and 416.920(b). Second, the

claimant must show that he suffers from a “severe impairment” in order to warrant a finding of

disability.   20 C.F.R. §§ 404.1520(c) and 416.920(c).         A “severe impairment” is one that

“significantly limits . . . physical or mental ability to do basic work activities.” Abbot, 905 F.2d at

923. Third, if the claimant is not performing substantial gainful activity, has a severe impairment

that is expected to last for at least twelve months, and the impairment, or combination of

impairments, meets or medically equals a required listing under 20 CFR Part 404, Subpart P,

Appendix 1, the claimant is presumed to be disabled regardless of age, education or work experience.

See 20 C.F.R. §§ 404.1520(d) and 416.920(d). Fourth, if the claimant’s impairment or combination

of impairments does not prevent him from doing his past relevant work, the claimant is not disabled.

20 C.F.R. §§ 404.1520(e)-(f) and 416.920(e)-(f). For the fifth and final step, even if the claimant’s

impairment does prevent him from doing his past relevant work, if other work exists in the national

economy that the claimant can perform, the claimant is not disabled. 20 C.F.R. §§ 404.1520(g),

404.1560(c), and 416.920(g).

        A disabled claimant may be entitled to receive SSI benefits. 20 C.F.R. § 416.905; Kirk v.

Sec’y of Health & Human Servs., 667 F.2d 524 (6th Cir. 1981). To receive SSI benefits, a claimant

must meet certain income and resource limitations. 20 C.F.R. §§ 416.1100 and 416.1201.

                   IV.    SUMMARY OF COMMISSIONER’S DECISION

        The ALJ made the following findings of fact and conclusions of law:




                                                  12
       1.        The claimant has not engaged in substantial gainful activity since January 27,
                 2017, the application date.

       2.        The claimant has the following severe impairments: disorder of the lumbar
                 spine, migraines, and obesity.

       3.        The claimant does not have an impairment or combination of impairments
                 that meets or medically equals the severity of one of the listed impairments
                 in 20 CFR Part 404, Subpart P, Appendix 1.

       4.        After careful consideration of the entire record, the undersigned finds that the
                 claimant has the residual functional capacity to perform light work as defined
                 in 20 CFR 416.967(b) except never climbing ladders, ropes, or scaffolds,
                 frequently climbing ramps and stairs, occasionally stooping and crawling.
                 She must avoid concentrated exposure to excess noise and unprotected
                 heights.

       5.        The claimant has no past relevant work.

       6.        The claimant was born on April **, 1965, and was 51 years old, which is
                 defined as an individual closely approaching advanced age, on the date when
                 the application was filed.

       7.        The claimant has at least a high school education and is able to communicate
                 in English.

       8.        Transferability of job skills is not an issue because the claimant does not have
                 past relevant work.

       9.        Considering the claimant’s age, education, work experience, and residual
                 functional capacity, there are jobs that exist in significant numbers in the
                 national economy that the claimant can perform.

       10.       The claimant has not been under a disability, as defined in the Social Security
                 Act, since January 27, 2017, the date the application was filed.

(Id. at 17-24) (citations omitted).

                                      V. STANDARD OF REVIEW

       “The Social Security Act authorizes narrow judicial review of the final decision of the Social

Security Administration (SSA).” Reynolds v. Comm’r of Soc. Sec., 424 F. App’x 411, 414 (6th Cir.


                                                  13
2011). Specifically, this Court’s review is limited to determining whether the Commissioner’s

decision is supported by substantial evidence and was made pursuant to proper legal standards. See

Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010); White v. Comm’r of Soc. Sec., 572

F.3d 272, 281 (6th Cir. 2009). Substantial evidence has been defined as “‘more than a scintilla of

evidence but less than a preponderance; it is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th

Cir. 2007) (quoting Cutlip v. Sec’y of Health and Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

In determining whether an ALJ’s findings are supported by substantial evidence, the Court does not

review the evidence de novo, make credibility determinations, or weigh the evidence. Brainard v.

Sec’y of Health & Human Servs., 889 F.2d 679, 681 (6th Cir. 1989).

       Review of the Commissioner’s decision must be based on the record as a whole. Heston v.

Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001). The findings of the Commissioner are not

subject to reversal, however, merely because there exists in the record substantial evidence to support

a different conclusion. Buxton v. Halter, 246 F.3d 762, 772-3 (6th Cir. 2001) (citing Mullen v.

Bowen, 800 F.2d 535, 545 (6th Cir. 1986)); see also Her v. Comm’r of Soc. Sec., 203 F.3d 388,

389-90 (6th Cir. 1999) (“Even if the evidence could also support another conclusion, the decision

of the Administrative Law Judge must stand if the evidence could reasonably support the conclusion

reached.”) This is so because there is a “zone of choice” within which the Commissioner can act,

without the fear of court interference. Mullen, 800 F.2d at 545 (citing Baker v. Heckler, 730 F.2d

1147, 1150 (8th Cir. 1984)).

       In addition to considering whether the Commissioner’s decision was supported by substantial

evidence, the Court must determine whether proper legal standards were applied. Failure of the


                                                  14
Commissioner to apply the correct legal standards as promulgated by the regulations is grounds for

reversal. See, e.g.,White v. Comm’r of Soc. Sec., 572 F.3d 272, 281 (6th Cir. 2009); Bowen v.

Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2006) (“Even if supported by substantial evidence,

however, a decision of the Commissioner will not be upheld where the SSA fails to follow its own

regulations and where that error prejudices a claimant on the merits or deprives the claimant of a

substantial right.”).

        Finally, a district court cannot uphold an ALJ’s decision, even if there “is enough evidence

in the record to support the decision, [where] the reasons given by the trier of fact do not build an

accurate and logical bridge between the evidence and the result.” Fleischer v. Astrue, 774 F. Supp.

2d 875, 877 (N.D. Ohio 2011) (quoting Sarchet v. Chater, 78 F.3d 305, 307 (7th Cir.1996); accord

Shrader v. Astrue, No. 11 13000, 2012 WL 5383120, at *6 (E.D. Mich. Nov. 1, 2012) (“If relevant

evidence is not mentioned, the Court cannot determine if it was discounted or merely overlooked.”);

McHugh v. Astrue, No. 1:10 cv 734, 2011 WL 6130824 (S.D. Ohio Nov. 15, 2011); Gilliam v.

Astrue, No. 2:10 CV 017, 2010 WL 2837260 (E.D. Tenn. July 19, 2010); Hook v. Astrue, No.

1:09 cv 1982, 2010 WL 2929562 (N.D. Ohio July 9, 2010).

                                         VI. ANALYSIS

A.       First Assignment of Error: The Opinions of Plaintiff’s Treating Nurse Practitioner

         Bell asserts that the ALJ erred in giving “little weight” to the opinions of Nurse Stevens,

and argues his evaluation of those opinions was insufficient to meet his obligations under the law.

(Doc. No. 13 at 13.) She asserts that the “evidence of record” that the ALJ found inconsistent with

Nurse Stevens’ opinion was “just one examination” that was “not accurately described.” (Id. at 14.)

She also argues that he erred by failing to acknowledge other “regulatory factors” such as Nurse


                                                 15
Stevens’ expertise, and “cherry picked” the record, ignoring examination findings and treatment

notes which supported her opinion, including her poor response to physical therapy and need for

epidural steroid injections and Toradol injections. (Id. at 15-16.) Finally, she argues that he failed

to build a logical bridge between the evidence and his decision. (Id. at 16.)

         The Commissioner responds that the ALJ appropriately assessed Bell’s limitations and

discounted the weight given to Nurse Stevens’ opinion based on substantial evidence, including

records documenting multiple examinations and imaging results. (Doc. No. 15 at 14.)

         Under Social Security Regulations, a nurse practitioner is not an “acceptable medical

source” whose opinion is entitled to the type of “controlling weight” an “acceptable medical source”

opinion enjoys. See 20 C.F.R §§ 416.902(a)(1) - (8), 416.927(a)(1), 416.927(f).7 However, the

regulations provide these sources’ opinions still must be considered, using the same factors listed

in 20 C.F.R. §416.927(c). The regulations further provide “not every factor for weighing opinion

evidence will apply in every case” and the “adjudicator generally should explain the weight given

to opinions from these source or otherwise ensure that the discussion of the evidence in the

determination or decision allows a claimant or subsequent reviewer to follow the adjudicators’s

reasoning.” 20 C.F.R. §416.927(f)(1)-(2).

         Social Security Ruling 06-038 further explains how opinion evidence from “other sources”

should be treated. SSR 06-03p provides information from “other sources” (such as a chiropractor)



 7
        For claims filed prior to March 27, 2017. See 20 C.F.R. §§ 416.902(a)(7). Bell’s
 claim was filed January 27, 2017.
 8
         The Court notes SSR 06-03p was rescinded on March 27, 2017. This rescission is
 effective for claims filed on or after March 27, 2017. SSR 96-2p, 2017 WL 3928298 at
 *1. Bell’s claim was filed January 27, 2017.

                                                 16
is “important” and “may provide insight into the severity of the impairment(s) and how it affects the

individual’s ability to function.” SSR 06-03p, 2006 WL 2329939 at *2-3 (August 9, 2006).

Interpreting this SSR, the Sixth Circuit has found opinions from “other sources” who have seen the

claimant in their professional capacity “should be evaluated using the applicable factors, including

how long the source has known the individual, how consistent the opinion is with other evidence,

and how well the source explains the opinion.” Cruse v. Comm’r of Soc. Sec., 502 F.3d 532, 541

(6th Cir. 2007); see also Williams v. Colvin, No. 5:15-cv-2185, 2017 WL 1074389 at *3 (N.D. Ohio

March 22, 2017).

            Nurse Stevens offered two opinions on Bell’s functional capacity. On April 28, 2017,

Nurse Stevens completed a medical source statement regarding Bell’s physical impairments. (Tr.

52-53.) She opined that Bell could occasionally lift and or carry 15 pounds and frequently lift or

carry less than 10 pounds; stand or walk less than 15 minutes in an 8-hour workday; sit no more than

30 minutes in an 8-hour workday; rarely climb, balance, stoop, crouch, kneel, or crawl; occasionally

reach; rarely push or pull; alternate between sitting, standing, and walking at will; and would require

two or three additional rest breaks in an 8-hour workday. (Id.) Thirteen months later, on June 1,

2018, Nurse Stevens filled out an evaluation form regarding Bell’s physical functioning. (Id. at

1015.) She opined Bell could stand or walk for 10 minutes in an 8-hour work day, sit for 20 minutes

in an 8-hour work day, lift less than 10 pounds occasionally, not push or pull repetitively,

occasionally bend, and never squat, crawl, or climb. (Id.) She noted Bell’s condition was stable,

but chronic, and surgical intervention was not anticipated. (Id.)

         In his decision, the ALJ addressed both these opinions, explaining, “[t]he undersigned gave

little weight to these opinions, because they are not consistent with the evidence of record. Physical


                                                  17
exams and imaging show mild findings, which support much less restrictions.” (Id. at 22.) He cites

to a single page of the record in support of this statement: a section from the record of a June 23,

2017 examination by Nurse Stevens that reviews Bell’s symptoms and notes largely normal

examination findings, including normal sensation, motor strength and fine motor coordination in

Bell’s legs. (Id. at 805.) The abnormal findings included “[p]alpatory exam revealed tenderness

in lumbosacral paraspinal bilaterally. . . . tenderness in bilateral thigh. . . . [and straight leg raise] was

positive . . . bilaterally with radicular symptoms.” (Id. at 805.) Nurse Stevens noted that Bell was

“able to heel walk, toe walk and tandem gait without difficulty” but had a “[s]low limping gait.”

(Id.)

          Bell contends that the fact that the ALJ cited one page of the record immediately after his

explanation for giving Nurse Stevens’ opinions little weight shows that he based this determination

on only a single treatment record. However, elsewhere in his decision, the ALJ provided a more

through analysis of the record, and, on review, the Court looks at the decision as a whole. Kirk v.

Sec’y of Health and Human Servs., 667 F.2d 524, 536 (6th Cir. 1981), cert. denied, 461 U.S. 957

(1983) (To determine whether substantially evidence exists, “a reviewing court is to look at the

evidence ‘taken as a whole.’”)

          Here, the ALJ’s discussion of the record evidence relating to Bell’s physical impairments

makes clear that the conflicting evidence which he weighed before reaching his determination

comprised more than a single page of examination notes. For example, he references physical

therapy notes from visits on February 2, 2017, showing Bell had good muscle strength and was able

to walk independently, although slowly. (Tr. 21.) He summarizes the findings of x-rays taken in

November 2016, and Bell’s MRI results. (Id.) He notes that Bell received a Toradol injection in


                                                     18
June 2017, and observes that treatment notes indicate “her condition was improving” and her

“physical exam was normal, with normal lumbar lordotic curvature, no scoliosis, no evidence of

spasm, normal reflexes, sensation, coordination, and motor strength.” (Id.) He also notes that a July

2017 examination “was negative for back pain, joint swelling, or neck pain.” (Id.) Thus, the ALJ’s

decision explicitly references much of the “contradictory, objective medical evidence” that Bell

asserts he overlooked. (Doc. No. 13 at 15.) The fact that he did not interpret this evidence in the

same way Bell does is not grounds for reversal. See, e.g., Buxton, 246 F.3d at 772-3; Her, 203 F.3d

at 389-90 (6th Cir. 1999) (“Even if the evidence could also support another conclusion, the decision

of the Administrative Law Judge must stand if the evidence could reasonably support the conclusion

reached.”) Nor is it difficult to follow the logical bridge between the evidence he cited and the ALJ’s

conclusion that Nurse Stevens’ opinions were contradicted by this evidence. The ALJ acted within

his zone of choice, and the Court must affirm his determination regarding Nurse Stevens’ opinions.

B.       Second Assignment of Error: The Evaluation of Plaintiff’s Mental Impairments.

         Bell next asserts that the ALJ erred by determining that Bell’s mental impairments -

depressive disorder, post-traumatic stress disorder and panic disorder - were not severe impairments.

(Doc. No. 13 at 16.) She argues he “compounded the error” by failing to address these impairments

in his RFC finding. (Id.) She points out that he gave “great weight” to the opinions of state agency

reviewing psychologists who reviewed the record prior to Bell’s therapy, but failed to discuss those

treatment notes. (Id. at 18-19.)

         The Commissioner responds that substantial evidence supports the ALJ’s determination that

Bell’s mental impairments were not severe. (Doc. No. 15 at 7.) He argues that the evidence

regarding the severity of these impairments is inconsistent, and the ALJ appropriately used clinical


                                                  19
findings, personal observations noted in exam records, and medical source opinions to resolve

evidentiary conflicts. (Id. at 9.) While he acknowledges the ALJ did not cite the records from

counseling that began in April 2017, he asserts that they provide additional support for the ALJ’s

decision. (Id. at 16-17.)

         At step two of the sequential evaluation, an ALJ must determine whether a claimant has a

“severe” impairment. See 20 C.F.R. §§ 404.1520(a) (40)(ii). To determine if a claimant has a severe

impairment, the ALJ must find that an impairment, or combination of impairments, significantly

limits the claimant’s physical or mental ability to do “basic work activities.” See 20 C.F.R. §

416.920(c). “An impairment . . . is not severe if it does not significantly limit your physical or

mental ability to do basic work activities.” 20 C.F.R. §§ 404.1521(a). Basic work activities are

defined as “the abilities and aptitudes necessary to do most jobs,” and include: (1) physical functions

such as standing, sitting, lifting, handling, etc.; (2) the ability to see, hear and speak; (3)

understanding, carrying out, and remembering simple instructions; (4) use of judgment; (5)

responding appropriately to supervision, co-workers, and usual work situations; and, (6) dealing with

changes in a routine work setting. 20 C.F.R. §§ 404.1521(b) & 416.921(b).

         The Sixth Circuit construes the step two severity regulation as a “de minimis hurdle,”

Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 243 n.2 (6th Cir. 2007), intended to “screen out totally

groundless claims.” Farris v. Sec’y of Health & Human Servs., 773 F.2d 85, 89 (6th Cir. 1985). See

also Anthony v. Astrue, 266 F. App’x 451, 457 (6th Cir. 2008). Thus, if an impairment has “more

than a minimal effect” on the claimant's ability to do basic work activities, the ALJ must treat it as

“severe.” SSR 96 3p, 1996 WL 374181 at *1 (July 2, 1996). However, if an ALJ makes a finding

of severity as to just one impairment, the ALJ then “must consider limitations and restrictions


                                                  20
imposed by all of an individual's impairments, even those that are not ‘severe.’” SSR 96 8p, 1996

WL 374184, at *5 (July 2, 1996). This is because “[w]hile a ‘not severe’ impairment(s) standing

alone may not significantly limit an individual’s ability to do basic work activities, it may--when

considered with limitations or restrictions due to other impairments--be critical to the outcome of

a claim.” Id. “For example, in combination with limitations imposed by an individual’s other

impairments, the limitations due to such a ‘not severe’ impairment may prevent an individual from

performing past relevant work or may narrow the range of other work that the individual may still

be able to do.” Id.

         When the ALJ considers all of a claimant’s impairments in the remaining steps of the

disability determination, the failure to find additional severe impairments at step two does “not

constitute reversible error.” Maziarz v. Sec’y of Health & Human Servs., 837 F.2d 240, 244 (6th Cir.

1987); see also Nejat v. Comm’r of Soc. Sec., 359 F. App’x 574, 577 (6th Cir. 2009). The Sixth

Circuit has observed that where a claimant clears the hurdle at step two (i.e. an ALJ finds that a

claimant has established at least one severe impairment) and claimant’s severe and non-severe

impairments are considered at the remaining steps of the sequential analysis, “[t]he fact that some

of [claimant’s] impairments were not deemed to be severe at step two is . . . legally irrelevant.”

Anthony v. Astrue, 266 F. App’x at 457.

         Here, the ALJ considered evidence of Bell’s mental impairments, and determined that they

were not “severe” because “considered singly and in combination, [they] do not cause more than

minimal limitation in the claimant’s ability to perform basic mental work activities.” (Tr. 18.) He

cites evidence, taken from the Function Report completed by Bell, showing that she has no limitation

in each of the four broad areas of mental functioning defined by the Social Security regulations. (Id.)


                                                  21
Bell places emphasis on the fact she completed this report in February 2017, prior to “the start of her

mental health treatment.” (Doc. No. 13 at 18.) The undersigned, however, understands functional

capacity to be at its most limited when mental illness is untreated, and, thus, finds the ALJ’s reliance

on the fact that Bell’s self-reports do not claim more than mild limitations at this time to be

reasonable. The ALJ also gave “great weight” to the opinions of the state agency reviewers, who

opined that Bell’s mental impairments were not severe, and “some weight” to the opinion of

consultative examiner Dr. Pickholtz, who opined that Bell had a “slight impairment from psychiatric

symptoms.”

         Instead, Bell argues the ALJ should have found her mental impairments significantly

limited her functioning because she received 14 months of treatment, documented in notes from her

case manager, therapist and psychiatrist. (Doc. No. 13 at 19.) However, Bell did not point to any

specific records from any of these providers which show severe mental impairment.                  She

acknowledged that, in her hearing testimony, she told the ALJ medication controls the symptoms of

her mental illness, allowing her to feel more comfortable around other people. (Id. at 18 n.7 citing

Tr. 40.) Bell also acknowledged telling consultative examiner Dr. Pickholtz that her depressive

episode occurred only about twice a week, and lasted about 15 minutes. (Id. citing Tr. 343.)

         The record from Bell’s therapy show that after three counseling sessions in April and June

of 2017, Bell declined further counseling and asked to be assigned a case manager to help her appeal

her SSI denial. (Tr. 837.) Her case manager, Damien Montassi, MSW, also provided some trauma

counseling and encouraged her to re-start therapy. (Id. at 845.) When Bell resumed therapy in

November 2017, her goals were to maintain her sobriety and identify triggers for her depression,

which might lead to relapse. (Id. at 958-59.) Even at therapy sessions where Bell worked on the


                                                  22
goal of improving her functioning to increase her independence, she reported to her therapist that she

was “staying busy watching her grandchildren and attending church,” indicating that her activities

of daily living were not significantly impaired. (Id. at 971.)

         While it is true that the ALJ did not discuss these treatment notes in his decision, he did

consider evidence of Bell’s mental impairments in his determination of RFC. (Id. at 20-23.) He

evaluated the opinion of Mr. Montassi, expressed in a December 2017 letter, that Bell “has a long

road to mental health recovery.” (Id. at 22.) The ALJ gave this opinion “limited weight” because

it conflicted with Bell’s own assessment of her functioning, both in her Functional Assessment and

in her testimony at the hearing. (Id.) It also failed to articulate any functional limitations resulting

from her mental impairments. The ALJ also noted that Bell had normal mental examination results,

and evaluated the opinions of consultative examiner Dr. Pickholtz and the state agency reviewers,

all of whom opined about Bell’s mental impairments, as discussed supra. (Id. at 22.)

         The ALJ’s determination regarding Bell’s mental impairments was supported by substantial

evidence, and his findings are within his zone of discretion. Therefore, these issues do not provide

a basis for remand.

                                      VII.    CONCLUSION

         For the foregoing reasons, the Commissioner’s final decision is AFFIRMED.


         IT IS SO ORDERED.



                                                        s/Jonathan D. Greenberg
                                                       Jonathan D. Greenberg
                                                       United States Magistrate Judge
Date: February 5, 2020


                                                  23
